Citation Nr: 0704314	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder with manic 
depressive features, claimed as secondary to the service-
connected seizure disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1989 to 
October 1994.  The veteran also served in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In September 2003, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder with manic 
depressive features.  The veteran timely disagreed with the 
RO's denials, a Statement of the Case (SOC) was issued and 
the veteran submitted a timely Substantive Appeal.  Thus, 
these claims are properly on appeal before the Board.  

The RO also denied the claim of entitlement to an increased 
rating for the service-connected seizure disorder.  The 
veteran did not appeal this decision; therefore, the issue of 
entitlement to an increased rating for service-connected 
seizure disorder is not currently on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is diagnosed as having 
posttraumatic stress disorder (PTSD) which is related to his 
period of service.  Service connection for posttraumatic 
stress disorder (PTSD) requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV)]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

The veteran received the Combat Infantryman Badge.  This 
badge indicates that the veteran was engaged in combat with 
the enemy.  Therefore, he has evidence of an inservice 
stressor.

There are numerous reports that have been associated with the 
claims file which show that the veteran is diagnosed as 
having bipolar disorder, with manic depressive features; 
depression, anxiety, and a mixed personality disorder.  (See 
VA outpatient medical treatment records, dated from April 
1997 to September 2005).  There is one report, however, which 
states that the veteran is diagnosed as having PTSD.  In May 
2000, N. F. Quirion, staff psychologist, stated that the 
"PTSD Checklist-M" was administered and that the veteran 
obtained a score which suggests that he meets all of the DSM-
IV criteria for a diagnosis of combat-related PTSD.  The 
psychologist reported the veteran's claimed in-service 
stressors; he concluded that, in pertinent part, the veteran 
has chronic PTSD which is related to the veteran's 
participation in Desert Storm.  (See the VA outpatient 
psychiatric treatment record, dated in May 2000).  

During the appeal period, the RO requested the veteran 
undergo examination to reconcile the consistent psychiatric 
diagnoses of record with the one PTSD diagnosis of record and 
to essentially confirm that the veteran is in fact diagnosed 
as having PTSD as stated by the staff psychologist in the May 
2000 VA psychiatric treatment record.  

The veteran underwent psychiatric examination for VA purposes 
in June 2003.  The psychiatrist reported the veteran's 
claimed in-service stressors and his history of psychiatric 
symptoms.  Following the mental status examination, the 
doctor diagnosed the veteran as having bipolar disorder, most 
recently depressed, and alcohol abuse for Axis I.  
Personality disorder, not otherwise specified (NOS), passive 
dependent quality, was diagnosed for Axis II.  The examiner 
did not specifically address whether the veteran had PTSD 
under the DSM-IV criteria.  Further, he did not address the 
significance of the May 2000 report of the veteran having met 
the DSM-IV criteria for PTSD.  

The medical correspondence dated in October 2005, from A. K. 
Chen, M.D., states that the veteran reported having 
experienced anxiety and flashbacks related to combat in 
Desert Storm.  It is noted that the veteran also had 
difficulty watching television programming about war.  
Following the mental status examination, the doctor diagnosed 
the veteran as having anxiety disorder with mood disorder, 
bipolar, most recently depressed, as well as alcohol 
dependence for Axis I.  The Axis II diagnosis was personality 
disorder, NOS.  Again, the doctor did not address or rule out 
a diagnosis of PTSD is necessary prior to adjudicating the 
claim.  Further, he did not address the significance of the 
May 2000 report of the veteran having met the DSM-IV criteria 
for PTSD.  

In view of the foregoing, given that the medical evidence of 
record includes a diagnosis of PTSD in May 2000 and only 
includes diagnoses of other psychiatric disorders following 
May 2000, the Board finds that VA psychiatric examination of 
the veteran and a review of the record by a VA psychiatrist, 
to include review of the May 2000 report, and the June 2003 
and October 2005 medical correspondence, for the purpose of 
determining whether the veteran is currently diagnosed as 
having PTSD.  That is, the veteran should undergo examination 
to have a psychiatrist either confirm a diagnosis of PTSD, 
which conforms to the criteria set forth in the DSM-IV, or 
rule out a diagnosis of PTSD.  

A review of the record shows that the veteran claims 
entitlement to service connection for bipolar disorder, 
secondary to the service-connected seizure disorder.  Through 
his accredited representative, he argues that the service-
connected seizure disorder impacts his mental health and that 
he is depressed and anxious because he is preoccupied with 
worrying about the occurrence of the "debilitating 
seizure."  (See the April 2004 statement in support of the 
claim).  There is no medical opinion of record which answers 
the question of whether there is a relationship between the 
diagnosis of bipolar disorder and the service-connected 
seizure disorder.  As this is a medical question, a medical 
opinion should be obtained so that this question may be 
answered.  

Therefore, on remand, schedule the veteran to undergo VA 
psychiatric examination by a psychiatrist and instruct the 
psychiatrist to examine the veteran and report all 
psychiatric disorders found.  Instruct the psychiatrist to 
provide a medical opinion as to whether the veteran currently 
has psychiatric symptoms that conform to the DSM-IV criteria 
for PTSD.  A diagnosis of PTSD must be confirmed or ruled 
out.  If a diagnosis of PTSD is confirmed, the psychiatrist 
should provide an opinion as to whether there is a link 
between the current PTSD symptoms and the veteran's claimed 
in-service stressors.  As for bipolar disorder, instruct the 
psychiatrist to provide an opinion as to whether a current 
diagnosis of bipolar disorder is proximately due to or 
aggravated by the service-connected seizure disorder.  

As a final note, through his accredited representative, the 
veteran requested an opportunity to present personal 
testimony at an RO hearing.  An October 2005 Report of 
Contact form indicates that a scheduled "personal hearing" 
was "postponed" until further development was accomplished.  
There is no indication that the postponed hearing was ever 
rescheduled and there is no indication that the veteran 
withdrew his request for a personal hearing.  In view of the 
foregoing, contact the veteran and ask him whether he wishes 
to present personal testimony at a hearing.  If he responds 
by indicating that he would like to present testimony at a 
hearing, schedule him for the appropriate hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him 
whether he would like to present personal 
testimony at a hearing.  Provide him with 
information pertaining to hearing 
options.  If the veteran's response 
indicates that he would like to present 
personal testimony at a hearing, schedule 
the veteran for the appropriate hearing.  

2.  Schedule the veteran to undergo VA 
psychiatric examination by a psychiatrist 
to determine whether the veteran's 
current psychiatric symptoms conform to 
the DSM-IV criteria for posttraumatic 
stress disorder (PTSD) and to determine 
the etiology of a current diagnosis of 
bipolar disorder.  The claims folder must 
be made available to the psychiatrist for 
review.  All appropriate testing should 
be undertaken in connection with the 
examination.  The psychiatrist should:

a.  Report all diagnosed psychiatric 
disorders found during the 
examination.  Provide an opinion as 
to whether any diagnosed psychiatric 
disorder is related to service, 
including his combat service.  

Provide an opinion as to whether any 
diagnosed psychiatric disorder is 
proximately due to or aggravated by 
the service-connected seizure 
disorder.  Expressly state whether a 
current diagnosis of bipolar 
disorder is proximately due to or 
aggravated by the service-connected 
seizure disorder.  

b.  Confirm or rule out a diagnosis 
of PTSD.  That is, if PTSD is not 
diagnosed in accordance with the 
criteria set forth in the DSM-IV, 
expressly state this finding in the 
examination report.  

If PTSD is diagnosed in accordance 
with the criteria set forth in the 
DSM-IV, clearly state whether such 
diagnosis is due to the veteran's 
combat service in Southwest Asia  

The psychiatrist should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  

3.  The RO should readjudicate the claims 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

